Exhibit 10.6
Execution Copy
AMENDED AND RESTATED
SUBORDINATION AGREEMENT
     This AMENDED AND RESTATED SUBORDINATION AGREEMENT dated as of August 17,
2009 (this “Agreement”) is by and among THE JOHN N. KAPOOR TRUST DATED SEPTEMBER
20, 1989 (“Subordinated Creditor”), AKORN, INC., a Louisiana corporation
(“Akorn”), AKORN (NEW JERSEY), INC., an Illinois corporation (“Akorn New Jersey”
and together with Akorn, the “Companies” and each a “Company”), and EJ FUNDS, LP
(“EJ Funds”), a Delaware limited partnership (and assignee of General Electric
Capital Corporation, a Delaware corporation (“GE Capital”) (“Agent”) for all
Senior Lenders party to the Restated Credit Agreement described below) and
amends and restates that certain Subordination Agreement entered into as of
January 7, 2009, by and among the same parties.
RECITALS
     A. The Companies, Agent and Senior Lenders (as hereinafter defined) have
entered into a Credit Agreement dated as of January 7, 2009, as amended by a
Modification Warrant and Investor Rights Agreement dated as of April 13, 2009
and as further amended and restated by the Amended and Restated Credit Agreement
dated as of the date hereof (as the foregoing may be further amended, restated,
supplemented or otherwise modified from time to time, the “Restated Credit
Agreement”) pursuant to which, among other things, the Senior Lenders have
agreed, subject to the terms and conditions set forth in the Restated Credit
Agreement, to make certain loans and financial accommodations to the Companies.
All of the Companies’ obligations to Agent and Senior Lenders under the Restated
Credit Agreement and the other Senior Debt Documents (as hereinafter defined)
are secured by liens on and security interests in substantially all of the now
existing and hereafter acquired real and personal property of the Companies (the
“Collateral”).
     B. Subordinated Creditor has extended credit to the Company as evidenced by
a Subordinated Promissory Note dated as of July 28, 2008 in the principal amount
of $5,000,000.00 and with accrued but unpaid interest of $[•] and Subordinated
Creditor is amending, restating, renewing and replacing that note as of even
date herewith (as the same has been and may be further amended, restated,
supplemented or otherwise modified from time to time, the “Subordinated Note”).
     C. As one of the conditions precedent to the agreement of Agent and Senior
Lenders to enter into the Restated Credit Agreement, Agent and Senior Lenders
have required the execution and delivery of this Agreement by Subordinated
Creditor and the Companies in order to set forth the relative rights and
priorities of Agent, Senior Lenders and Subordinated Creditor under the Senior
Debt Documents and the Subordinated Debt Documents (as hereinafter defined).
     NOW, THEREFORE, in order to induce Agent and Senior Lenders to enter into
the Restated Credit Agreement, and for other good and valuable consideration,
the receipt, and sufficiency of which hereby are acknowledged, the parties
hereto hereby agree as follows:
1. Definitions. The following terms shall have the following meanings in this
Agreement:
     “Agent” shall mean EJ Funds, LP (as the assignee of GE Capital), as Agent
for the Senior Lenders, or any other Person appointed by the holders of the
Senior Debt as agent for purposes of the Senior Debt Documents and this
Agreement.
     “Bankruptcy Code” shall mean Chapter 11 of Title 11 of the United States
Code, as amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.
     “Distribution” means, with respect to any indebtedness, obligation or
security, (a) any payment or distribution by any Person of cash, securities, or
other property (other than payments in kind (but not in cash) of

 



--------------------------------------------------------------------------------



 



interest on the Subordinated Debt in accordance with the terms of the
Subordinated Debt Documents and the issuance of the warrants or common stock of
Akorn), by set-off or otherwise, on account of such indebtedness, obligation or
security, (b) any redemption, purchase or other acquisition of such
indebtedness, obligation or security by any Person or (c) the granting of any
lien or security interest to or for the benefit of the holders of such
indebtedness, obligation or security in or upon any property of any Person.
     “EJ Funds Loan Documents” shall mean the Restated Credit Agreement and all
other agreements, documents and instruments executed from time to time in
connection therewith, including without limitation any agreements, documents and
instruments evidencing “Obligations” as such term is defined in the Restated
Credit Agreement, in each case, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
     “Enforcement Action” shall mean (a) to take from or for the account of
either Company or any guarantor of the Subordinated Debt, by setoff or in any
other manner, the whole or any part of any moneys which may now or hereafter be
owing by the Company or any such guarantor with respect to the Subordinated
Debt, (b) to sue for payment of, or to initiate or participate with others in
any suit, action or proceeding against either Company or any such guarantor to
(i) enforce payment of or to collect the whole or any part of the Subordinated
Debt or (ii) commence judicial enforcement of any of the rights and remedies
under the Subordinated Debt Documents or applicable law with respect to the
Subordinated Debt, (c) to accelerate the Subordinated Debt (but excluding any
acceleration occurring by operation of law in connection with bankruptcy
proceedings), (d) to exercise any put option or to cause either Company or any
such guarantor to honor any redemption or mandatory prepayment obligation under
any Subordinated Debt Document or (e) to take any action under the provisions of
any state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any property or assets of the Company or any such
guarantor.
     “Person” means any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.
     “Proceeding” shall mean any voluntary or involuntary insolvency,
bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of a Person.
     “Refinancing Senior Debt Documents” shall mean any financing documentation
which replaces the EJ Funds Loan Documents and pursuant to which the Senior Debt
under the EJ Funds Loan Documents are refinanced, as such financing
documentation may be amended, restated, supplemented or otherwise modified from
time to time in compliance with this Agreement.
     “Senior Debt” shall mean all obligations, liabilities and indebtedness of
every nature of the Company from time to time owed to Agent or any Senior Lender
under the Senior Debt Documents, including, without limitation, the principal
amount of all debts, claims and indebtedness, accrued and unpaid interest, all
“Obligations” as such term is defined in the Restated Credit Agreement and all
fees, costs and expenses, whether primary, secondary, direct, contingent, fixed
or otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after the filing of a Proceeding under the Bankruptcy
Code together with (a) any amendments, restatements, modifications, renewals or
extensions thereof to the extent not prohibited by the terms of this Agreement
and (b) any interest accruing thereon after the commencement of a Proceeding,
without regard to whether or not such interest is an allowed claim. Senior Debt
shall be considered to be outstanding whenever any loan commitment under the
Senior Debt Documents is outstanding.
     “Senior Debt Documents” shall mean the EJ Funds Loan Documents and, after
any refinancing of the Senior Debt under the EJ Funds Loan Documents, the
Refinancing Senior Debt Documents.
     “Senior Default” shall mean any “Event of Default” under the Senior Debt
Documents, or any condition or event that, after notice or lapse of time or
both, would constitute such an Event of Default if that condition or event were
not cured or removed within any applicable grace or cure period set forth
therein.

2



--------------------------------------------------------------------------------



 



     “Senior Lenders” shall mean the holders of the Senior Debt.
     “Subordinated Debt” shall mean all of the obligations of the Companies to
Subordinated Creditor evidenced by or incurred pursuant to the Subordinated Debt
Documents.
     “Subordinated Debt Documents” shall mean the Subordinated Note, the
Subordinated Guaranty and Security Agreement, the Subordinated Patent Security
Agreement, the Subordinated Trademark Security Agreement and all other
documents, agreements and instruments now existing or hereinafter entered into
evidencing or pertaining to all or any portion of the Subordinated Debt.
     “Subordinated Debt Default” shall mean a default in the payment of the
Subordinated Debt or in the performance of any term, covenant or condition
contained in the Subordinated Debt Documents or any other occurrence permitting
Subordinated Creditor to accelerate the payment of all or any portion of the
Subordinated Debt.
     “Subordinated Debt Default Notice” shall mean a written notice from
Subordinated Creditor or either Company to Agent pursuant to which Agent is
notified of the occurrence of a Subordinated Debt Default, which notice
incorporates a reasonably detailed description of such Subordinated Debt Default
and which notice expressly states that it is a “Subordinated Debt Default
Notice” hereunder.
     “Subordinated Guaranty and Security Agreement” shall mean the Guaranty and
Security Agreement dated as of May 27, 2009 among the Companies, each other
grantor from time to time party thereto and the Subordinated Creditor.
     “Subordinated Patent Security Agreement” shall mean the Patent Security
Agreement dated as of May 12, 2009 by each of the Companies in favor of the
Senior Creditor.
     “Subordinated Security Interests” shall mean the security interest in and
lien upon all of the Collateral (as defined in the Subordinated Guaranty and
Security Agreement) pursuant to the terms of the Subordinated Guaranty and
Security Agreement. The Subordinated Security Interests are and shall at all
times hereafter remain subordinated solely to the security interests of the
Senior Lenders pursuant to the Senior Loan Documents.
     “Subordinated Trademark Security Agreement” shall mean the Patent Security
Agreement dated as of May 12, 2009 by the Companies in favor of the Senior
Creditor.
2. Subordination.
     2.1 Subordination of Subordinated Debt to Senior Debt. Each Company
covenants and agrees, and Subordinated Creditor by its acceptance of the
Subordinated Debt Documents (whether upon original issue or upon transfer or
assignment) likewise covenants and agrees, notwithstanding anything to the
contrary contained in any of the Subordinated Debt Documents, that the payment
of any and all of the Subordinated Debt shall be subordinate and subject in
right and time of payment, to the extent and in the manner hereinafter set
forth, to the prior indefeasible payment in full in cash of all Senior Debt.
Each holder of Senior Debt, whether such Senior Debt is now outstanding or
hereafter created, incurred, assumed or guaranteed, shall be deemed to have
acquired Senior Debt in reliance upon the provisions contained in this
Agreement.
     2.2 Liquidation, Dissolution, Bankruptcy. In the event of any Proceeding
involving the Company:
          (a) All Senior Debt shall first be indefeasibly paid in full in cash
and all commitments to lend under the Senior Debt Documents shall be terminated
before any Distribution, whether in cash, securities or other property, shall be
made to Subordinated Creditor on account of any Subordinated Debt.
          (b) Any Distribution, whether in cash, securities or other property
which would otherwise, but for the terms hereof, be payable or deliverable in
respect of the Subordinated Debt shall be paid or delivered directly to Agent
(to be held and/or applied by Agent in accordance with the terms of the Senior
Debt Documents) until all Senior Debt is indefeasibly paid in full in cash and
all commitments to lend under the Senior Debt Documents shall have been
terminated. Subordinated Creditor irrevocably authorizes, empowers and directs
any

3



--------------------------------------------------------------------------------



 



debtor, debtor in possession, receiver, trustee, liquidator, custodian,
conservator or other Person having authority, to pay or otherwise deliver all
such Distributions to Agent. Subordinated Creditor also irrevocably authorizes
and empowers Agent, in the name of Subordinated Creditor, to demand, sue for,
collect and receive any and all such Distributions.
          (c) Subordinated Creditor agrees not to initiate, prosecute, or
participate in any claim, action, or other proceeding challenging the
enforceability, validity, perfection, or priority of the Senior Debt or any
liens and security interests securing the Senior Debt.
          (d) Subordinated Creditor agrees to execute, verify, deliver and file
any proofs of claim in respect of the Subordinated Debt requested by Agent in
connection with any such Proceeding and hereby irrevocably authorizes, empowers
and appoints Agent its Agent and attorney-in-fact to (i) execute, verify,
deliver and file such proofs of claim upon the failure of Subordinated Creditor
promptly to do so prior to 30 days before the expiration of the time to file any
such proof of claim and (ii) vote such claim in any such Proceeding upon the
failure of Subordinated Creditor to do so prior to 15 days before the expiration
of the time to vote any such claim; provided Agent shall have no obligation to
execute, verify, deliver, file and/or vote any such proof of claim. In the event
that Agent votes any claim in accordance with the authority granted hereby,
Subordinated Creditor shall not be entitled to change or withdraw such vote.
          (e) The Senior Debt shall continue to be treated as Senior Debt and
the provisions of this Agreement shall continue to govern the relative rights
and priorities of Senior Lenders and Subordinated Creditor even if all or part
of the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and this Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any holder of Senior Debt or any representative of such holder.
     2.3 Subordinated Debt Payment Restrictions. Notwithstanding the terms of
the Subordinated Debt Documents, each Company hereby agrees that it may not
make, and Subordinated Creditor hereby agrees that it will not accept, any
Distribution with respect to the Subordinated Debt until the Senior Debt is
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents have terminated, other than reimbursement of all costs and
expenses incurred by the Subordinated Creditor in connection with the
negotiation, execution and delivery of the Subordinated Debt Documents and the
consummation of the transactions contemplated thereby in an aggregate amount not
to exceed $2,500 and (ii) the existence and continuation of the Subordinated
Security Interests.
     2.4 Subordinated Debt Standstill Provisions. Until the Senior Debt is
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents shall be terminated, Subordinated Creditor shall not, without the
prior written consent of Agent, take any Enforcement Action with respect to the
Subordinated Debt. Notwithstanding the foregoing, Subordinated Creditor may file
proofs of claim against either Company in any Proceeding involving such Company.
Any Distributions or other proceeds of any Enforcement Action obtained by
Subordinated Creditor in violation of the foregoing prohibition shall in any
event be held in trust by it for the benefit of Agent and Senior Lenders and
promptly paid or delivered to Agent for the benefit of Senior Lenders in the
form received until all Senior Debt is indefeasibly paid in full in cash and all
commitments to lend under the Senior Debt Documents shall have been terminated.
     2.5 Incorrect Payments. If any Distribution on account of the Subordinated
Debt not permitted to be made by either Company or accepted by Subordinated
Creditor under this Agreement is made and received by Subordinated Creditor,
such Distribution shall not be commingled with any of the assets of Subordinated
Creditor, shall be held in trust by Subordinated Creditor for the benefit of
Agent and Senior Lenders and shall be promptly paid over to Agent for
application (in accordance with the Senior Debt Documents ) to the payment of
the Senior Debt then remaining unpaid, until all of the Senior Debt is paid in
full.
     2.6 Sale, Transfer or other Disposition of Subordinated Debt.
          (a) Subordinated Creditor shall not sell, assign, pledge, dispose of
or otherwise transfer all or any portion of the Subordinated Debt or any
Subordinated Debt Document unless (i) the transferee or pledgee

4



--------------------------------------------------------------------------------



 



thereof signs a subordination agreement on the same terms hereof or other
acknowledgement of the terms of this Agreement, in each case in form and
substance satisfactory to the Agent and (ii) such transferee or pledgee is
acceptable to the Agent.
          (b) Notwithstanding the foregoing, the subordination effected hereby
shall survive any sale, assignment, pledge, disposition or other transfer of all
or any portion of the Subordinated Debt in violation of the foregoing
prohibition, and the terms of this Agreement shall be binding upon the
successors and assigns of Subordinated Creditor, as provided in Section 9
hereof.
     2.7 Legends. Until the termination of this Agreement in accordance with
Section 15 hereof, Subordinated Creditor will cause to be clearly, conspicuously
and prominently inserted on the face of the Subordinated Note and any other
Subordinated Debt Document, as well as any renewals or replacements thereof, the
following legend:
     “This instrument and the rights and obligations evidenced hereby are
subordinate in the manner and to the extent set forth in that certain Amended
and Restated Subordination Agreement (as amended, restated, modified or replaced
from time to time, the “Subordination Agreement”) dated as of August 17, 2009,
among the John N. Kapoor Trust dated September 20, 1989, Akorn, Inc. (“Akorn”),
Akorn (New Jersey), Inc. (“Akorn New Jersey” and together with Akorn, the
“Companies”, and each a “Company”), and EJ Funds, LP (“Agent”), to the
indebtedness (including interest) owed by the Companies pursuant to that certain
Credit Agreement dated as of January 9, 2009 among the Companies, General
Electric Capital Corporation, as a lender and as Agent for the lenders (“GE
Capital”) and the lenders from time to time party thereto, as such Credit
Agreement has been (i) assigned by GE Capital and the other lenders a party
thereto to EJ Funds LP, as Agent and lender pursuant to an Assignment Agreement
dated as of March 31, 2009, (ii) amended pursuant to a Modification Warrant and
Investor Rights Agreement dated as of the April 13, 2009 among the Companies and
EJ Funds LP, as Agent and lender, as further amended and restated by the
(iii) Amended and Restated Credit Agreement dated as of August [•], 2009 among
the Companies and EJ Funds LP, as Agent and lender, and (iv) hereafter may be
amended, restated, supplemented or otherwise modified from time to time and to
indebtedness refinancing the indebtedness under that agreement as contemplated
by the Subordination Agreement; and each holder of this instrument, by its
acceptance hereof, irrevocably agrees to be bound by the provisions of the
Subordination Agreement.”
3. Modifications.
     3.1 Modifications to Senior Debt Documents. Senior Lenders may at any time
and from time to time without the consent of or notice to Subordinated Creditor,
without incurring liability to Subordinated Creditor and without impairing or
releasing the obligations of Subordinated Creditor under this Agreement, change
the amount of principal, interest, fees or any other amounts payable relating to
the Senior Debt, change the manner or place of payment or extend the time of
payment and/or loan commitments thereunder of or renew or alter any of the terms
of the Senior Debt, or otherwise amend or restate in any manner any agreement,
note, guaranty or other instrument evidencing or securing or otherwise relating
to the Senior Debt.
     3.2 Modifications to Subordinated Debt Documents. Until the Senior Debt has
been indefeasibly paid in full in cash and all lending commitments under the
Senior Debt Documents have terminated, and notwithstanding anything to the
contrary contained in the Subordinated Debt Documents, Subordinated Creditor
shall not, without the prior written consent of Agent, agree to any amendment,
restatement, modification or supplement to the Subordinated Debt Documents.
4. Representations and Warranties. Subordinated Creditor hereby represents and
warrants to Agent and Senior Lenders that as of the date hereof: (a) true and
accurate copies of the relevant portions of Subordinated Creditor’s trust
documents have been provided to Agent; (b) Subordinated Creditor has the power
and authority to enter into, execute, deliver and carry out the terms of this
Agreement, all of which have been duly authorized by all proper and necessary
action; (c) the execution of this Agreement by Subordinated Creditor will not
violate or conflict with any agreement binding upon Subordinated Creditor or any
law, regulation or order or require any consent or approval which has not been
obtained; (d) this Agreement is the legal, valid and binding obligation of
Subordinated Creditor, enforceable against Subordinated Creditor in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws

5



--------------------------------------------------------------------------------



 



affecting the enforcement of creditors’ rights generally and by equitable
principles; (e) Subordinated Creditor is the sole owner, beneficially and of
record, of the Subordinated Debt Documents and the Subordinated Debt; and
(f) other than the Subordinated Security Interests, the Subordinated Debt is,
and at all times prior to the termination of this Agreement shall remain, an
unsecured obligation of the Companies.
5. Subrogation. Subject to the indefeasible payment in full in cash of all
Senior Debt and the termination of all lending commitments under the Senior Debt
Documents, Subordinated Creditor shall be subrogated to the rights of Agent and
Senior Lenders to receive Distributions with respect to the Senior Debt until
the Subordinated Debt is paid in full. Subordinated Creditor agrees that in the
event that all or any part of a payment made with respect to the Senior Debt is
recovered from the holders of the Senior Debt in a Proceeding or otherwise, any
Distribution received by Subordinated Creditor with respect to the Subordinated
Debt at any time after the date of the payment that is so recovered, whether
pursuant to the right of subrogation provided for in this Agreement or
otherwise, shall be deemed to have been received by Subordinated Creditor in
trust as property of the holders of the Senior Debt and Subordinated Creditor
shall forthwith deliver the same to the Agent for the benefit of the Senior
Lenders for application to the Senior Debt until the Senior Debt is paid in
full. A Distribution made pursuant to this Agreement to Agent or Senior Lenders
which otherwise would have been made to Subordinated Creditor is not, as between
the Company and Subordinated Creditor, a payment by the Company to or on account
of the Senior Debt.
6. Modification. Any modification or waiver of any provision of this Agreement,
or any consent to any departure by any party from the terms hereof, shall not be
effective in any event unless the same is in writing and signed by Agent and
Subordinated Creditor, and then such modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose given. Any
notice to or demand on any party hereto in any event not specifically required
hereunder shall not entitle the party receiving such notice or demand to any
other or further notice or demand in the same, similar or other circumstances
unless specifically required hereunder.
7. Further Assurances. Each party to this Agreement promptly will execute and
deliver such further instruments and agreements and do such further acts and
things as may be reasonably requested in writing by any other party hereto that
may be necessary or desirable in order to effect fully the purposes of this
Agreement.
8. Notices. Unless otherwise specifically provided herein, any notice delivered
under this Agreement shall be in writing, addressed to the party to be notified
and sent to the address or facsimile number indicated on the signature pages to
this Agreement and may be personally served, telecopied or sent by overnight
courier service or certified or registered United States mail and shall be
deemed to have been given (a) if delivered in person, when delivered; (b) if
delivered by telecopy, on the date of transmission if transmitted on a business
day before 5:00 p.m. (New York time) or, if not, on the next succeeding business
day; (c) if delivered by overnight courier, one business day after delivery to
such courier properly addressed; or (d) if by United States mail, four business
days after deposit in the United States mail, postage prepaid and properly
addressed.
9. Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, the respective successors and assigns of Agent, Senior
Lenders, Subordinated Creditor and the Companies. To the extent permitted under
the Senior Debt Documents, Senior Lenders may, from time to time, without notice
to Subordinated Creditor, assign or transfer any or all of the Senior Debt or
any interest therein to any Person and, notwithstanding any such assignment or
transfer, or any subsequent assignment or transfer, the Senior Debt shall,
subject to the terms hereof, be and remain Senior Debt for purposes of this
Agreement, and every permitted assignee or transferee of any of the Senior Debt
or of any interest therein shall, to the extent of the interest of such
permitted assignee or transferee in the Senior Debt, be entitled to rely upon
and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto.
10. Relative Rights. This Agreement shall define the relative rights of Agent,
Senior Lenders and Subordinated Creditor. Nothing in this Agreement shall
(a) impair, as among the Companies, Agent and Senior Lenders and as between the
Companies and Subordinated Creditor, the obligation of the Companies with
respect to the payment of the Senior Debt and the Subordinated Debt in
accordance with their respective terms or (b) affect the relative rights of
Agent, Senior Lenders or Subordinated Creditor with respect to any other
creditors of the Company.

6



--------------------------------------------------------------------------------



 



11. Conflict. In the event of any conflict between any term, covenant or
condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.
12. Headings. The paragraph headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.
13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
14. Severability. In the event that any provision of this Agreement is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Agreement.
15. Continuation of Subordination; Termination of Agreement. This Agreement
shall remain in full force and effect until the indefeasible payment in full in
cash of the Senior Debt and the termination of all lending commitments under the
Senior Debt Documents after which this Agreement shall terminate without further
action on the part of the parties hereto.
16. Applicable Law. This Agreement shall be governed by and shall be construed
and enforced in accordance with the internal laws of the State of New York,
without regard to conflicts of law principles.
17. CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION. EACH OF SUBORDINATED CREDITOR AND THE COMPANIES HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH OF
SUBORDINATED CREDITOR AND THE COMPANIES FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH OF SUBORDINATED CREDITOR AND THE
COMPANIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE, AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
18. WAIVER OF JURY TRIAL. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, ANY OF THE SUBORDINATED
DEBT DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS AND ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.
[signature pages follow]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
under seal as of the date first above written.

                  AGENT:
 
            Addresses for Notices:   EJ FUNDS LP     as Lender and Agent
EJ Funds LP
            225 E. Deerpath Road             Suite 250   By:   EJ Financial
Enterprises, Inc.
Lake Forest, Illinois 60045
      Its General Partner
Attention: Rao Akella
           
Telecopy: (847) 295-8680
  By:                  
 
      Name:   John N. Kapoor
 
      Title:   President
 
           
With a copy to:
           
 
           
McDermott Will & Emery LLP
227 West Monroe Street
47th Floor
Chicago, Illinois 60606
Attention: Thomas J. Murphy
Telecopy: (312) 984-7700
           

Signature page to Amended and Restated Subordination Agreement

 



--------------------------------------------------------------------------------



 



                      SUBORDINATED CREDITOR:    
 
                Address for Notices:   JOHN N. KAPOOR TRUST DATED SEPTEMBER 20,
1989    
 
               
John N. Kapoor Trust Dated September 20, 1989
               
c/o Dr. John N. Kapoor
  By:                          
225 E. Deerpath Road
      Name:   John N. Kapoor    
Suite 250
      Title:   Trustee    
Lake Forest, Illinois 60045
               
Attention: Dr. John N. Kapoor
               
Telecopy: (847) 295-8680
               
 
               
With a copy to:
               
 
               
McDermott Will & Emery LLP
               
227 West Monroe Street
               
47th Floor
               
Chicago, Illinois 60606
               
Attention: Thomas J. Murphy
               
Telecopy: (312) 984-7700
                    COMPANIES:    
 
                Address for Notices:   AKORN, INC.    
 
               
1925 West Field Court
  By:                          
Suite 300
      Name:   Timothy A. Dick    
Lake Forest, Illinois 60045
      Title:   Chief Financial Officer    
Attention: Chief Financial Officer
               
Facsimile: (847) 353-4936
               
 
                    AKORN (NEW JERSEY), INC.    
 
               
 
  By:                          
 
      Name:   Timothy A. Dick    
 
      Title:   Chief Financial Officer    

Signature page to Amended and Restated Subordination Agreement

 